Citation Nr: 0018176	
Decision Date: 07/12/00    Archive Date: 07/14/00

DOCKET NO.  98-16 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
schizophrenia.

2.  Entitlement to service connection for nicotine 
dependence.

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease.

4.  Whether a September 22, 1967, decision which denied the 
veteran's claim of entitlement to service connection for 
schizophrenia was clearly and unmistakably erroneous.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to April 
1967.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 1998 decision of the North Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which found that a September 22, 1967, 
decision to deny entitlement to service connection for 
schizophrenia was not clearly and unmistakably erroneous.

This appeal also arises from December 1998 rating decision 
which denied entitlement to service connection for nicotine 
dependence and chronic obstructive pulmonary disease and 
found that new and material evidence had not been submitted 
to reopen a claim of entitlement to service connection for 
schizophrenia.


FINDINGS OF FACT

1.  The September 1967 and January 1988 rating decisions 
which denied service connection for schizophrenia are final.

2.  The evidence submitted subsequent to the January 1988 
rating decision does not bear directly and substantially upon 
the specific matter under consideration, is in some part 
cumulative and redundant, and by itself and in connection 
with the evidence previously assembled is not so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim of entitlement to service 
connection for schizophrenia.

3.  Nicotine dependence is not shown by competent medical 
evidence of record to have been incurred in service, nor is 
there competent medical evidence indicating that any 
preexisting nicotine dependence increased in severity during 
the veteran's service.

4.  Chronic obstructive pulmonary disease is not shown by the 
competent medical evidence of record to have been present in 
service and there is no competent link between a post-service 
lung disorder and disease or injury during the appellant's 
military service.

5.  The veteran's claim for service connection for chronic 
obstructive pulmonary disease is not plausible.

6.  A September 22, 1967, decision denied entitlement to 
service connection for schizophrenia, and the veteran did not 
perfect an appeal of that decision.

7.  The September 22, 1967, decision was a tenable decision 
based on the evidence then of record and considering the 
applicable law and regulations in effect at the time of the 
decision.


CONCLUSIONS OF LAW

1.  The September 1967 and January 1988 rating decisions 
which denied entitlement to service connection for 
schizophrenia are final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 3.104 (1999).

2.  The evidence received subsequent to the January 1988 
rating decision is not new and material and does not serve to 
reopen the veteran's claim of entitlement to service 
connection for schizophrenia.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. § 3.156 (1999).

3.  Nicotine dependence was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (1999).

4.  The veteran's claim of entitlement to service connection 
for chronic obstructive pulmonary disease is not well 
grounded.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304, 3.310 (1999).

5.  The September 22, 1967, rating decision which denied 
entitlement to service connection for schizophrenia was not 
clearly and unmistakably erroneous.  38 U.S.C.A. §§ 5107, 
5108 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.104, 3.105, 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
schizophrenia.

The veteran contends that new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for schizophrenia.  After a review of the record, 
the Board finds that the veteran's contentions are not 
supported by the evidence, and his claim is denied.

Prior decisions of the Board and the RO are final and may be 
reopened only upon receipt of additional evidence which, 
under applicable statutory and regulatory provisions, is both 
new and material so as to warrant revision of the previous 
decision.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 1991 & Supp. 
1999).  "New" evidence means more than evidence that has 
not previously been included in the claims folder, and must 
be more than merely redundant and cumulative, in that it 
presents new information.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1990).  When determining whether the veteran has 
submitted new and material evidence to reopen the claim, 
consideration must be given to all of the evidence submitted 
since the last final denial of the claim.  Evans v. Brown, 9 
Vet. App. 273 (1996); Glynn v. Brown, 6 Vet. App. 523 (1994).

New and material evidence means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).

The United States Court of Veterans Appeals has held that 
pursuant to the holding of the United States Court of Appeals 
for the Federal Circuit in Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998), a three-step analysis of appeals of whether new 
and material evidence has been submitted to reopen a claim is 
necessary.  The Secretary must first determine whether the 
veteran has presented new and material evidence under 38 
C.F.R. § 3.156(a) (1999) in order to have a finally denied 
claim reopened under 38 U.S.C. § 5108 (West 1991).  Second, 
if new and material evidence has been presented, immediately 
upon reopening the claim the Secretary must determine 
whether, based upon all the evidence of record in support of 
the claim, presuming its credibility pursuant to Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995), the claim as reopened 
(and as distinguished from the original claim) is well 
grounded pursuant to 38 U.S.C. § 5107(a) (West 1991).  Third, 
if the claim is well grounded, the Secretary may then proceed 
to evaluate the merits of the claim but only after ensuring 
that the duty to assist the claimant under 38 U.S.C. 
§ 5107(a) has been fulfilled.  Winters v. West, 12 Vet. 
App. 203, 206 (1999); see also Elkins v. West, 12 Vet. 
App. 209 (1999).

The Board notes that the veteran did not perfect an appeal of 
the September 1967 denial of his claim of entitlement to 
service connection for schizophrenia or the subsequent 
January 1988 rating decision denying again his claim of 
entitlement to service connection for schizophrenia.  Those 
rating decisions became final in the absence of an appeal.  
38 U.S.C.A. § 7105 (West 1991).  Therefore, pursuant to the 
Court's holding in Evans v. Brown, 9 Vet. App. 273 (1996), 
the Board will consider whether new and material evidence has 
been submitted to reopen the veteran's claim of entitlement 
to service connection for schizophrenia subsequent to the 
January 1988 rating decision.

Service connection may be established for a disease or injury 
incurred in or aggravated by service, resulting in a current 
disability.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1999).  Disability which is proximately due 
to or the result of a disease or injury incurred in or 
aggravated by service will also be service-connected.  
38 C.F.R. § 3.310 (1999).  Service connection may also be 
established for a chronic disease which is manifested to a 
degree of 10 percent or more within a one-year presumptive 
period following the veteran's final separation from active 
military service.  38 C.F.R. §§ 3.307, 3.309 (1999).  
Psychoses such as schizophrenia are considered to be chronic 
diseases for which the presumptive period of one year would 
apply for purposes of establishing service connection.  
38 C.F.R. §§ 3.307, 3.309 (1999).

In order to produce evidence that would bear directly and 
substantially upon his claim, and such that it would have to 
be considered to fairly decide the merits of the claim, the 
veteran must produce evidence, which in conjunction with the 
evidence already of record, would tend to show that 
schizophrenia was incurred in or aggravated by his active 
service, is proximately due to or the result of a disease or 
injury incurred in or aggravated by service, or that it was 
manifested to the degree contemplated by law within one year 
following the veteran's separation from service.  The Board 
finds that there is no such new and material evidence on 
file, which would establish any of those elements.

The on file when the 1988 decision was made essentially 
showed that there had been a question of whether 
schizophrenia had been present within one year after service.  
However, the veteran was afforded a comprehensive psychiatric 
examination by the VA in 1987 which found that he was 
suffering from an antisocial personality disorder; continuos 
amphetamine abuse and dependence; and amphetamine delusional 
disorder that had been previously misdiagnosed as 
schizophrenia, undifferentiated type.  The psychiatrist 
further noted and opined that the veteran had no significant 
impairment as a consequence of any type of psychiatric 
disorder.   

The evidence received subsequent to the January 1988 rating 
decision consists of VA and private medical records, lay 
statements submitted by the veteran, and the transcript of 
the veteran's personal hearing.

The VA and private medical records submitted by the veteran 
pertain to some treatment that he has received for what has 
been variously diagnosed during the late 1990's as 
schizophrenia and sleep apnea, as well as for other 
disabilities.  However, those medical reports do not provide 
evidence or indication which would tend to establish or show 
that any schizophrenia was incurred in or aggravated by 
service, is proximately due to or the result of any disease 
or injury incurred in or aggravated by service, or that it 
was present to a degree of 10 percent or more within one year 
following the veteran's separation from service.  There is no 
competent opinion along those lines currently on file.   
Therefore, the medical evidence submitted subsequent to the 
January 1988 rating decision, while for the most part new in 
the sense that it was not on file when the decision was 
initially reached, it is nonetheless not material for 
purposes of reopening the finally adjudicated claim because 
it does not bear directly and substantially on the specific 
matter of the veteran's claim.  Specifically, it does not 
provide any link or association between the recently 
diagnosed schizophrenia and the veteran's service.  Such a 
showing would be required in order for the evidence to bear 
directly and substantially upon the matter and it would be so 
significant that it would have to be considered to fairly 
decide the merits of the veteran's claim.

The veteran, in his lay statements and at his personal 
hearing, has expressed his belief that his current 
schizophrenia is related to his service.  However, he has not 
provided any new and material medical evidence, which would 
tend to support his theory.  In any event, his lay statements 
are essentially the same as assertions that he made in 
connection with his prior claims, and therefore, do not 
constitute new and material evidence.  Where a claim involves 
issues of medical fact, such as medical causation or medical 
diagnoses, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 92-93 (1993).  Lay persons are not 
qualified to render a medical opinion concerning medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The veteran simply has not submitted competent 
medical opinion regarding the development or onset of 
schizophrenia, which could be considered as new and material 
for purposes of reopening his claim.   His lay assertions do 
not bear directly and substantially upon his claim such that 
they must be considered in order to fairly decide the merits 
of the claim.

Inasmuch as new and material evidence has not been received 
to reopen the veteran's claim of entitlement to service 
connection for schizophrenia, the claim is not reopened, and 
his request is therefore denied.


II.  Entitlement to service connection for nicotine 
dependence.

The veteran contends that nicotine dependence was incurred in 
service and that service connection therefor should be 
granted.  After a review of the record, the Board finds that 
the evidence does not support the veteran's contentions, and 
his claim is denied.

In July 1998, the Internal Revenue Service Restructuring and 
Reform Act of 1998 was enacted into law as Public Law No. 
105-206.  In pertinent part, that act prohibits service 
connection of a death or disability on the basis that it 
resulted from an injury or disease attributable to the use of 
tobacco products by a veteran during military service.  See, 
38 U.S.C.A. § 1103 (West Supp. 1999).  However, that statute 
does not apply to veterans currently receiving benefits or 
veterans who filed claims on or before June 9, 1998.  The 
veteran raised the claim of entitlement to service connection 
for nicotine dependence at a personal hearing on May 14, 
1998.  Therefore, as his claim was filed prior to June 9, 
1998, the adjudication thereof is not affected by the 
aforementioned statute.

The Board is bound in its decisions by precedent opinions of 
the VA General Counsel.  38 U.S.C.A. § 7104(c) (West 1991).  
A precedential opinion by the VA General Counsel clarified 
when entitlement to benefits may be awarded based upon 
inservice tobacco use.  This opinion determined that direct 
service connection may be established if the evidence shows 
injury or disease resulting from tobacco use in service.  
VAOPGCPREC 2-93 (Jan. 13, 1993), 58 Fed. Reg. 42,756 (1993).  
The General Counsel issued a clarification of this opinion in 
June 1993 and stated that the opinion does not hold that 
service connection will be established for a disease related 
to tobacco use if the affected veteran smoked in service.  
Rather, the opinion holds that any disability allegedly 
related to tobacco use which is not diagnosed until after 
service would not preclude establishment of service 
connection.  However, it must be demonstrated that the 
disability resulted from use of tobacco during service, and 
the possible effect of smoking before or after service must 
be taken into consideration.  VAOPGCPREC 2-93 (June 1993).

The VA General Counsel has also found that where the evidence 
indicates a likelihood that a veteran's disabling illness had 
its origin in tobacco use subsequent to service, and the 
veteran developed a nicotine dependence during service which 
led to continued tobacco use after service, the issue then 
becomes whether the illness may be considered secondary to 
the service-incurred nicotine dependence and resulting 
disability may be service connected on that basis pursuant to 
38 C.F.R. § 3.310(a).  VAOPGCPREC 19-97 (May 13, 1997); 62 
Fed. Reg. 37,954 (1997).

In a May 5, 1997, memorandum, the VA Under Secretary for 
Health stated that nicotine dependence may be considered a 
disease for VA compensation purposes.  The May 1997 General 
Counsel opinion stated further that secondary service 
connection may be established, under the terms of 38 C.F.R. 
§ 3.310(a), only if a veteran's nicotine dependence, which 
arose in service, and resulting tobacco use may be considered 
the proximate cause of the disability or death which is the 
basis of the claim.  The determination of proximate cause is 
one of fact, for determination by adjudication.  VAOPGCPREC 
19-97 (May 13, 1997).

That General Counsel decision further found that assuming 
that nicotine dependence may be considered a disease, the two 
principal questions which must be answered by adjudicators in 
resolving a claim for benefits for tobacco-related disability 
secondary to nicotine dependence are (1) whether the veteran 
acquired a dependence on nicotine during service; and (2) 
whether nicotine dependence which arose during service may be 
considered the proximate cause of disability occurring after 
service.  With regard to the first question, the General 
Counsel held that the determination of whether a veteran is 
dependent on nicotine is a medical issue; and that under 
applicable medical criteria for diagnosing substance 
dependence, "nicotine dependence may be described as a 
maladaptive pattern of nicotine use leading to clinically 
significant impairment or distress," as manifested by 
certain criteria.  VAOPGCPREC 19-97 (May 13, 1997).

That opinion also held that with regard to proximate 
causation, if it is determined that, as a result of nicotine 
dependence acquired in service, a veteran continued to use 
tobacco products following service, adjudicative personnel 
must consider whether there is a supervening cause of the 
claimed disability which severs the causal connection to the 
service-acquired nicotine dependence.  VAOPGCPREC 19-97 (May 
13, 1997).

The United States Court of Appeals for Veterans Claims has 
recently held that in order for a claim for direct service 
connection based on tobacco use to be well grounded, there 
must be competent evidence that the claimed disability was 
due to smoking in service as opposed to smoking at some time 
thereafter.  The Court further held that in order for a claim 
of secondary service connection based on smoking to be well 
grounded, there must be a diagnosis of nicotine addiction in 
service.  The Court further held that a lay person was not 
competent to diagnose nicotine addiction in service.  Davis 
v. West, 13 Vet. App. 178 (1999).

VA regulations provide that a veteran will be considered to 
have been in sound condition when examined, accepted and 
enrolled for service except as to defects, infirmities, or 
disorders noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto.  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  Determinations should not be based on 
medical judgment alone as distinguished from accepted medical 
principles, or on history alone without regard to clinical 
factors pertinent to the basic character, origin and 
development of such injury or disease.  They should be based 
on thorough analysis of the evidentiary showing and careful 
correlation of all material facts, with due regard to 
accepted medical principles pertaining to the history, 
manifestations, clinical course, and character of the 
particular injury or disease or residuals thereof.  History 
conforming to accepted medical principles should be given due 
consideration, in conjunction with basic clinical data, and 
be accorded probative value consistent with accepted medical 
and evidentiary principles in relation to value consistent 
with accepted medical evidence relating to incurrence, 
symptoms and course of the injury or disease, including 
official and other records made prior to, during or 
subsequent to service, together with all other lay and 
medical evidence concerning the inception, development and 
manifestations of the particular condition will be taken into 
full account.  38 C.F.R. § 3.304(b) (1999).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306(a) (1999).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  
38 C.F.R. § 3.306(b) (1999).

The veteran's service medical records note that he was 
smoking two to three packs of cigarettes per day, but he was 
never actually diagnosed to have nicotine dependence during 
service.

At a May 14, 1998, hearing, the veteran stated that he began 
smoking when he was 16 or 17 years old.  At that time, he 
stated that he was smoking maybe a pack a day.  He stated 
that after entering service his smoking habit increased to 
three to five packs per day.  At separation from service he 
stated that he was smoking three to four packs per day.  He 
stated that he felt he was hooked on cigarettes at that time 
and that he had attempted unsuccessfully to stop smoking 
since that time.

A private physician's letter notes that the physician had 
reviewed the veteran's records in July 1998.  The veteran had 
a 100 plus pack-a-year smoking history. According to 
testimony given, the veteran started smoking as a teenager 
prior to entering service.  The physician provided an opinion 
that, "more than likely then he became dependent upon 
nicotine prior to service."  The veteran began having 
significant respiratory problems in the early 1990s.  He had 
chronic bronchitis with asthma.  The primary cause was 
cigarette smoking.

At a March 15, 2000, hearing before the undersigned, the 
veteran stated that he smoked two or three cigarettes prior 
to entering service as a teenage experiment.  He stated that 
he was not hooked on cigarettes prior to entering service.  
He stated that the military provided cigarettes in his 
rations during service.  He stated that he was smoking three 
to five packs of cigarettes during service.  He stated that 
he had tried unsuccessfully to stop smoking.

The Board finds that the evidence does not show that the 
veteran acquired nicotine dependence in service.  His May 
1998 hearing testimony shows that he was smoking one pack per 
day prior to service (although he later stated at his March 
2000 hearing that he only smoked two or three cigarettes 
total prior to entering service).  The only pertinent medical 
opinion of record on the issue of the etiology of his 
nicotine dependence found that the veteran's nicotine 
dependence began prior to his service.  Therefore, the Board 
finds that the evidence does not show that nicotine 
dependence was incurred in service.

The Board also notes that the veteran served one year, three 
months, and sixteen days on active duty.  However, by his own 
testimony, the veteran began smoking at age sixteen or 
seventeen.  The veteran has smoked for more than 35 years in 
total.  The Board notes that the veteran also has a more than 
100-pack per year smoking history.  After evaluating the 
evidence, and the fact that there is no competent medical 
evidence of record which would show that the veteran's 
nicotine dependence or any disability is due solely to his 
smoking in service, the Board finds no basses upon which to 
grant service connection for his nicotine dependence preceded 
service.

The veteran service entrance examination does not note any 
nicotine dependence.  However, there is a medical opinion of 
record which finds that the veteran's nicotine dependence 
more than likely began prior to his service.  That opinion 
was based on the veteran's testimony that he smoked one pack 
per day of cigarettes prior to entering service (although he 
later changed that testimony).  The Board finds that medical 
opinion is extremely persuasive and is not contradicted by 
the other evidence of record (except for the veteran's 
changed testimony at a second personal hearing).  Therefore, 
the Board finds that medical opinion constitutes clear and 
unmistakable evidence that it existed prior to service and 
which would rebut the presumption of soundness.  Therefore, 
the Board finds that the veteran's nicotine dependence 
preexisted his entrance to active duty service.

In any event, the veteran has alleged that any nicotine 
dependence, which preexisted his service, was aggravated by 
his service.  He provided testimony that he was smoking one 
pack per day of cigarettes prior to entering service, but 
that by the time of his separation from service he was 
smoking three to five packs of cigarettes per day.  His 
service medical records state that he was smoking two to 
three packs of cigarettes per day.  However, while the 
veteran is competent to provide evidence of an increased use 
of cigarettes, he is not competent to provide a medical 
opinion as to whether any increased use of cigarettes could 
constitute an increase in the severity of nicotine 
dependence.  In fact, there is no competent evidence of 
record which shows any increase in the severity of the 
veteran's preexisting nicotine dependence during his active 
duty service.  Therefore, in the absence of any competent 
medical evidence showing an increase in the severity of the 
preexisting nicotine dependence, the Board finds no 
reasonable basis upon which to conclude that any preexisting 
nicotine dependence was aggravated by the veteran's service.

Accordingly, the Board finds that nicotine dependence was not 
incurred in or aggravated by his active service, and the 
veteran's claim of entitlement to service connection for 
nicotine dependence is denied.  38 U.S.C.A. §§ 1110, 1153, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.306 (1999).

III.  Entitlement to service connection for chronic 
obstructive pulmonary disease.

The veteran contends that chronic obstructive pulmonary 
disease was incurred in or aggravated by service or is 
proximately due to or the result of a disease or injury 
incurred in or aggravated by service.  He avers that service 
connection for chronic obstructive pulmonary disease should 
be established.  After a review of the record, the Board 
finds that the veteran's contentions are not supported by the 
evidence, and his claim is denied.

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  In 
order to establish a "well grounded" claim for service 
connection for a particular disability, the veteran needs to 
provide evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible or meritorious on its own and capable of 
substantiation.  Franko v. Brown, 4 Vet. App. 502, 505 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 (1992); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The three elements of a "well grounded" claim are:  (1) 
evidence of a current disability as provided by medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see 
also 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999).  Where a claim involves issues of medical fact, such 
as medical causation or medical diagnoses, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

In this case, the determinative issues presented by the claim 
are (1) whether the veteran had chronic obstructive pulmonary 
disease during service; (2) whether he currently has chronic 
obstructive pulmonary disease; and if so, (3) whether it is 
etiologically related to his service or is proximately due to 
or the result of any disease or injury incurred in or 
aggravated by service.  The Board concludes that medical 
evidence is needed to lend plausible support for the issues 
presented by this case because they involve questions of 
medical fact requiring medical knowledge or training for 
their resolution.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); see also Layno v. Brown, 6 Vet. App. 465, 470 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Service connection may be established for a current 
disability which has not been clearly shown in service where 
there is a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service is shown.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1999); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  Disability which is proximately 
due to or the result of a disease or injury incurred in or 
aggravated by service will also be service-connected.  
38 C.F.R. § 3.310 (1999).

A review of the veteran's service medical records fails to 
reveal any complaints, treatment, or diagnosis of any lung 
condition while on active duty.  The Board notes that the 
veteran's separation examination found his lungs and chest 
examination to be normal.

The current medical evidence shows that the veteran has 
chronic obstructive pulmonary disease, which has been 
attributed to smoking.  However, the competent evidence does 
not show that it is the result of his smoking while in 
service.  In fact, there is no competent evidence that any 
lung condition is related to military service or is 
proximately due to or the result of any disease or injury 
incurred in or aggravated by service.

As there is no record of treatment or complaint of chronic 
obstructive pulmonary disease or other lung condition while 
in service, and no competent evidence linking any current 
chronic obstructive pulmonary disease to disease or injury in 
service, or to a service-connected disability.   The 
veteran's claim fails to establish the required elements of a 
well-grounded claim.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).

The Board has thoroughly reviewed the claims file, but finds 
no evidence of a plausible claim.  Since the veteran has not 
met his initial burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded, it must be denied.

Where a veteran has not met the burden of presenting evidence 
of a well-grounded claim, VA has no duty to assist him any 
further in developing facts pertinent to his claim, including 
any further duty to provide him with a medical examination.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992) (where the 
claim was not well grounded, VA was under no duty to provide 
the veteran with an examination).  In fact, the Board is 
prohibited from conducting development in a claim, which is 
not well grounded.  Morton v. West, 12 Vet. App. 477 (1999).

However, where a claim is not well grounded, it is 
incomplete, and depending on the particular facts of the 
case, VA may be obligated under 38 U.S.C.A. § 5103(a) to 
advise the claimant of the evidence needed to complete his 
application, where the veteran has reported other known or 
existing evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995); Epps v. Brown, 9 Vet. App. 341 (1996).  In this case, 
regardless of whether the obligation attached, VA has 
complied with this obligation in the December 1998 statement 
of the case, the March 1999 supplemental statement of the 
case, the April 1999 supplemental statement of the case, and 
in the above discussion.  In any event, as indicated, the 
veteran has not pointed out to relevant evidence, which if 
obtained, would be sufficient to well ground his claim.

Although the RO did not specifically state that it denied the 
veteran's claim on the basis that it was not well grounded, 
the Board concludes that this was not prejudicial to the 
veteran.  See Edenfield v. Brown, 8 Vet. App 384 (1995) 
(where a Board decision disallows a claim on the merits and 
the Court finds the claim to be not well grounded, the 
appropriate remedy is to affirm the Board's decision on the 
basis of nonprejudicial error).  Therefore, the Board 
concludes that the appeal of the veteran's claim should be 
denied because the claim is not well grounded.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

IV.  Whether a September 22, 1967, decision which denied the 
veteran's claim of entitlement to service connection for 
schizophrenia was clearly and unmistakably erroneous.

The veteran contends that the September 22, 1967, decision 
that denied his claim of entitlement to service connection 
for schizophrenia was clearly and unmistakably erroneous.  
After a review of the record, the Board finds that the 
evidence does not support the veteran's contentions, and his 
claim is denied.

The September 22, 1967, decision at issue in this claim is a 
letter from the RO which informed the veteran that because he 
had failed to report for a scheduled examination his claim 
had been denied.

The United States Court of Veterans Appeals has stated that a 
valid claim of clear and unmistakable error requires that 
"either the correct facts, as they were known at the time, 
were not before the adjudicator or the statutory or 
regulatory provisions extant at the time, were incorrectly 
applied.  The claimant...must assert more than a disagreement 
as to how the facts were weighed or evaluated."  Russell v. 
Principi, 3 Vet. App. 310, 313 (1992).  The Board notes that 
the standard of proof in claims of clear and unmistakable 
error is much higher than in other matters considered by the 
Board.  The Court has stated that clear and unmistakable 
error is the type of error which is "undebatable, so that it 
can be said that reasonable minds could only so conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell, at 313-314.  Thus, in considering the 
facts, the Board may not substitute its own judgment for that 
of the rating officers who considered the veteran's claim.  
Therefore, in order for the veteran's claim to succeed, it 
must be shown that either the facts or law compelled a 
substantially different conclusion.  Russell, at 313.

The regulations in effect at the time of the September 22, 
1967 decision provided that where evidence requested in 
connection with an original claim is not furnished within one 
year after the date of request, the claim will be considered 
abandoned.  After the expiration of one year, further action 
will not be taken unless a new claim is received.  Should the 
right to benefits be finally established, compensation based 
on such evidence shall commence not earlier than the date of 
filing of the new claim.  38 C.F.R. § 3.158 (1967).

The regulations in effect on September 22, 1967, also 
provided that every person applying for compensation shall 
submit to examinations, including periods of hospital 
observation, when required by VA.  38 C.F.R. § 3.329 (1967).

The regulations further provided that when a veteran without 
adequate reason failed to report for a VA examination, 
including periods of hospital observation requested for 
compensation purposes, the award to the veteran and any 
dependents would be discontinued.  38 C.F.R. § 3.655(a) 
(1967).

If the claim was abandoned and the veteran subsequently 
stated that he was willing to report for examination, 
benefits could be paid from the date of the receipt of the 
new claim if the veteran reported for such examination within 
one year from the date of the notice to report.  38 C.F.R. 
§ 3.655(f) (1967).

The Board finds that the September 22, 1967, decision finding 
that the veteran had not reported for an requested VA 
examination and denying his claim of entitlement to service 
connection for schizophrenia was plausible based on the 
evidence then of record, and pursuant to the law and 
regulations in effect at the time the decision was made.  The 
RO found that the veteran had abandoned his claim and 
therefore, his claim was denied.  Based upon the evidence of 
record, and applying the appropriate law and regulations, the 
Board finds that the RO's findings were appropriate and 
tenable.  The Board finds that the veteran's disagreement 
with the September 22, 1967, decision is merely a 
"disagreement as to how the facts were weighed or 
evaluated," which may not constitute clear and unmistakable 
error.

The evidence at the time showed that the veteran separated 
from service on April 28, 1967.  He filed a claim of 
entitlement to service connection for schizophrenia, which 
was received on May 8, 1967.

The veteran reported for a June 6, 1967, VA examination.  At 
that examination, the examiner stated, "this individual had 
some sort of an acute emotional disturbance when he was 
overseas.  At the present time, I see nothing to suggest a 
schizophrenic reaction but he was examined carefully in 
several hospitals and I suppose the medication that he is 
taking has had some effect on the clinical picture as seen 
today."  The examiner provided a diagnosis of schizophrenic 
reaction, undifferentiated type, in good remission, with 
medication.

A note in the veteran's claims folder dated June 6, 1967, 
notes that it seemed that the doctor at the examination had 
some question about a diagnosis of schizophrenia as it seemed 
that some of the service records were questionable.  A period 
of hospital observation and evaluation was suggested to 
determine whether or not the veteran had an acquired 
neuropsychiatric condition and to determine whether the 
inservice diagnosis of schizophrenia was substantiated.

A July 26, 1967, VA Form 21-2507, Request for Physical 
Examination, shows that the RO requested that a period of 
observation and evaluation be conducted.  That form has a 
date stamp indicating that it was received by the facility to 
schedule the period of observation and evaluation on July 31, 
1967.

A subsequent note dated September 7, 1967, in the veteran's 
claim folder indicates that the veteran failed to report for 
the requested period of hospital observation and evaluation 
on September 6, 1967.  Therefore, the September 22, 1967, 
denial letter was issued.

The veteran's representative has argued that the veteran did 
not receive a notification letter informing him of the 
requested period of observation and evaluation.  The 
veteran's representative argues that the letter is not in the 
claim folder and that should indicate that the letter was not 
sent.  However, the Board notes that there is a presumption 
of regularity under which it is presumed that government 
officials have properly discharged their official duties.  
United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 
(1926).  This presumption of regularity in the administrative 
process may be rebutted by clear evidence to the contrary.  
Schoolman v. West, 12 Vet. App. 307, 311 (1999); Mindenhall 
v. Brown, 7 Vet. App. 271, 274 (1994).  Thus, there is a 
rebuttable presumption that VA properly discharged its 
official duties by properly handling claims submitted by the 
veteran, which would include the sending of a notification 
letter informing the veteran of the scheduled period of 
hospital observation and evaluation.  The veteran's statement 
that he did not receive the letter, alone, is not the type of 
clear evidence to the contrary which would be sufficient to 
rebut the presumption of regularity. Schoolman, at 311.  
There is no evidence that the letter was returned by the 
Postal Service as undeliverable.

Therefore, it may be presumed that the notification letter 
informing the veteran of the scheduled period of hospital 
observation was mailed.  Again, there is no evidence in the 
claims folder that the letter was not sent or was returned, 
which would rebut the presumption of regularity.  The veteran 
subsequently failed to report for the requested period of 
hospital observation.  Therefore, his claim was denied as 
abandoned.

The veteran's representative has also alleged that since the 
veteran was diagnosed with schizophrenia subsequent to his 
service, and within one year following his separation from 
service, that service connection for schizophrenia should be 
established.  However, the Board notes that the period of 
hospital observation to which the veteran failed to report 
was requested precisely because the RO did not find the 
diagnosis of schizophrenia sufficient, as there was no 
objective symptomatology.  That period of hospital 
observation and evaluation was intended to substantiate a 
diagnosis of schizophrenia.  In the absence of the report of 
the possible findings of that period of hospitalization, the 
RO felt that the examiner did not substantiate his diagnosis.  
That finding by the RO is a finding of fact, which was 
plausible given the evidence of record.  The Board finds that 
this argument is merely a "disagreement as to how the facts 
were weighed or evaluated," which may not constitute clear 
and unmistakable error.

The Board finds that the RO's findings were reasonable 
interpretations of the facts and evidence of record at the 
time of the September 22, 1967, rating decision, and were not 
clearly and unmistakably erroneous in light of the law and 
regulations in effect at that time.  

Accordingly, the Board finds that neither the facts as known, 
nor the law or regulations in effect on September 22, 1967, 
would compel the finding that the veteran was entitled to 
service connection for schizophrenia, and the September 22, 
1967, decision is not otherwise clear and unmistakably 
erroneous.  Therefore, the veteran's claim is denied.  
38 U.S.C.A. §§ 5107, 5108 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.104, 3.105 (1999).


ORDER

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for schizophrenia 
and the benefits sought on appeal with regard to that claim 
remain denied.

Entitlement to service connection for nicotine dependence is 
denied.

Entitlement to service connection for chronic obstructive 
pulmonary disease is denied because the claim is not well 
grounded.

The September 22, 1967, decision which denied the veteran's 
claim of entitlement to service connection for schizophrenia 
was not clearly and unmistakably erroneous.


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

 


